In this case the deposition of Martin Dubs was offered in evidence, under a general rule to take depositions on ten days notice. The notice was served by the defendant Zinn’s wife, on the wife of Bauman, the plaintiff. Bauman was out of the state at the time of the service, and had been absent near a year. Plis wife never appeared to have had any agency in this business.
The court overruled the deposition. Service of notice on the wife would answer no purpose whatever, though named in the process. The rule should have been specially penned, to have met this case.
Verdict for the plaintiffs.